Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 12/12/2021.
Claims 1-20 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed Chinese application CN201711342381.1 filed on 12/14/2017, PCT application PCT/CN2018/121250 filed on 12/14/2018, US application 16900986 filed on 06/14/2020 is acknowledged and admitted.
Specification
	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. In essence, one reading the title would not understand what was novel or invented. This may result in slightly longer titles but the loss in brevity of the title will be more than offset by the gain in its informative value in indexing, classifying, searching, etc. MPEP 606.01. Applicant may choose to postpone title amendments until allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, 11-12, and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 11, and 13-14 of U.S. Patent No. 11226717. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions.
As to claim 1, claims 1 and 7 of US Patent No. 11226717 disclose a method for displaying a user interface on a smart phone, comprising: displaying a first user interface for a first application program in a main display region; [“A method for displaying a user interface on a smart phone, comprising: displaying a first user interface for a first application program in a main display region;”] 
displaying a program icon of a second application in an auxiliary display region when a first sliding signal on the auxiliary display region is received; [“when a first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region”]
when a first operation signal on the program icon of the second application is received, displaying a floating window on the first user interface, [“when a first operation signal on the program icon is received, displaying a floating window on the first user interface,”]
wherein the floating window is used to display a second user interface for the second application program, wherein a move button is further displayed in the floating window, [“wherein the floating window is used to display a second user interface for the second application program, wherein a move button is further displayed in the floating window;”]
and when a second operation signal on the move button is received, a display position of the floating window in the main display region is changed according to the second operation signal; and [“when a fourth operation signal on the move button is received, changing a display position of the floating window in the main display region according to the fourth operation signal.”]
canceling displaying of the program icon of the second application program in the auxiliary display region when a second sliding signal on the first auxiliary display region is received [Claim 7, “… when a second sliding signal on the first auxiliary display region is received, cancelling displaying of the program icon of the second application program in the auxiliary display region following the second sliding signal on the first auxiliary display region”].
As to claim 8, claims 8 and 13 of US Patent No. 11226717 disclose the method according to claim 1, further comprises: [Claim 8]
when the second application receives a message of a predetermined type, displaying a message pop-up window for the message in the main display region; and 34LD2114353CN08-US-CA[Claim 13, “when the second application program receives a message of a predetermined type, control the smart phone to display a message pop-up window for the message in the main display region;”]
after a fifth operation signal on the message pop-up window is received, displaying a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program [Claim 13, “a fifth operation signal on the message pop-up window is received, control the smart phone to display a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program."].
As to claim 9, claims 8 and 14 of US Patent No. 11226717 disclose the method according to claim 8, further comprising: [Claim 8]
when a fourth sliding signal on the message pop-up window is received, canceling displaying of the message pop-up window [Claim 14, “when a fourth sliding signal on the message pop-up window is received, cancel displaying of the message pop-up window.”].
As to claim 11, claim 8 and 13 of US Patent No. 11226717 disclose the method according to claim 1, wherein displaying the floating window on the first user interface comprises: displaying the floating window by superimposing the floating window on a partial area of the first user interface; [Claim 2, “displaying the floating window by superimposing the floating window on a partial area of the first user interface,”]
wherein a hide button is further displayed in the floating window, and the method further comprises: when an operation signal on the hide button is received, cancelling displaying of the floating window [Claim 3, “wherein a hide button is further displayed in the floating window, and the method further comprises:
when a second operation signal on the hide button is received, cancelling displaying of the floating window”].
As to claim 12, claims 8 and 11 of US Patent No. 11226717 disclose a smart phone, comprising: a screen comprising a main display region and an auxiliary display region; a processor; a memory for storing instructions executable by the processor; wherein the processor is configured to: [“A smart phone, comprising: a screen comprising a main display region and an auxiliary display region; a processor; a memory for storing instructions executable by the processor; wherein the processor is configured to:”]
control the screen to display a first user interface for a first application program in a main display region; [“control the smart phone to display a first user interface for a first application program in the main display region;”]
control the screen to display a program icon of a second application in an auxiliary display region when a first sliding signal on the auxiliary display region is received; [“when a first sliding signal on the first auxiliary display region is received, displaying the program icon of the second application program on the auxiliary display region;”]
when a first operation signal on the program icon of the second application is received, 35LD2114353CN08-US-CA control the screen to display a floating window on the first user interface, wherein the floating window is used to display a second user interface for the second application program, wherein a move button is further displayed in the floating window, and [“when a first operation signal on the program icon is received, control the smart phone to display a floating window on the first user interface, wherein the floating window is used to display a second user interface for the second application program, wherein a move button is further displayed in the floating window;”]
when a second operation signal on the move button is received, a display position of the floating window in the main display region is changed according to the second operation signal; and [“when a fourth operation signal on the move button is received, changing a display position of the floating window in the main display region according to the fourth operation signal.”]
control the screen to cancel displaying of the program icon of the second application program in the auxiliary display region when a second sliding signal on the first auxiliary display region is received [Claim 11, “when a second sliding signal on the first auxiliary display region is received, cancel displaying of the program icon of the second application program in the first auxiliary display region following the second sliding signal on the first auxiliary display region”].
As to claim 19, claim 8 and 13 of US Patent No. 11226717 disclose the smart phone according to claim 12, wherein the processor is further configured to: [Claim 8]
when the second application receives a message of a predetermined type, control the screen to display a message pop-up window for the message in the main display region; and [Claim 13, “when the second application program receives a message of a predetermined type, control the smart phone to display a message pop-up window for the message in the main display region;”]
after a fifth operation signal on the message pop-up window is received, control the screen to display a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program [Claim 13, “a fifth operation signal on the message pop-up window is received, control the smart phone to display a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program."].
As to claim 20, claims 8 and 14 of US Patent No. 11226717 disclose the smart phone according to claim 19, wherein the processor is further configured to: [Claim 8]
when a fourth sliding signal on the message pop-up window is received, cancel displaying of the message pop-up window [Claim 14, “when a fourth sliding signal on the message pop-up window is received, cancel displaying of the message pop-up window.”].
Claims 5, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and 8 of U.S. Patent No. 11226717, in view of Van Hecke et al (US 20190104216 A1 thereafter "Van Hecke").
As to claim 5, claim 1 of US Patent No. 11226717 discloses the method according to claim 1, wherein the auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence; [“wherein the first auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence;”]
wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and [“wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and”]
a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region; … [“a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region…”].
However, claim 1 of US Patent No. 11226717 do not teach "wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
On the other hand, Van Hecke does teach "wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
Van Hecke discloses an interface as shown in Fig 4, wherein a swipe (sliding) down on an app dock ("from the first long side to the second long side") causes the display of a drawer with a plurality of app icons [See ¶-65-66, 69]. Fig 4 shows that the dock includes a top long side (first long side), and a bottom long side (second long side). A skilled artisan would understand that a slide down on the dock would include a slide from the top long side to the bottom long side. When the user performs a slide upward on the dock ("sliding from the second long side to the first long side"), the dock is closed [See ¶-66].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 1 of US Patent No. 11226717 to incorporate the teachings of Van Hecke's drawer reveal input.
Motivation to do so would be to give users a predictable way to access applications, as taught by Van Hecke [See ¶-69].
As to claim 16, claim 8 of US Patent No. 11226717 disclose the smart phone according to claim 12, wherein the auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which 36LD2114353CN08-US-CA are connected in sequence; [“wherein the first auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence;”] 
wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region; … [“wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region;”].
However, claim 8 of US Patent No. 11226717 do not teach "wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
On the other hand, Van Hecke does teach "wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
Van Hecke discloses an interface as shown in Fig 4, wherein a swipe (sliding) down on an app dock ("from the first long side to the second long side") causes the display of a drawer with a plurality of app icons [See ¶-65-66, 69]. Fig 4 shows that the dock includes a top long side (first long side), and a bottom long side (second long side). A skilled artisan would understand that a slide down on the dock would include a slide from the top long side to the bottom long side. When the user performs a slide upward on the dock ("sliding from the second long side to the first long side"), the dock is closed [See ¶-66].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 8 of US Patent No. 11226717 to incorporate the teachings of Van Hecke's drawer reveal input.
Motivation to do so would be to give users a predictable way to access applications, as taught by Van Hecke [See ¶-69].
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11226717, in view of Seol et al (US 20180052571 A1 thereafter "Seol").
As to claim 10, US Patent No. 11226717 does not disclose “wherein during displaying of the floating window on the first user interface, running of the first application is kept.”
On the other hand, Seol does teach “wherein during displaying of the floating window on the first user interface, running of the first application is kept.”
Seol discloses a system that displays a first application at the same time that a floating window is displayed, as shown in Fig 4 [See ¶-173-174].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified US Patent No. 11226717 to incorporate the teachings of Seol’s floating window.
Motivation to do so would be to overcome the drawbacks of the prior art which make multi-tasking inconvenient, as taught by Seol [See ¶-6].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US 20180052571 A1 thereafter "Seol"), in view of Song et al (US 20140237420 A1).
As to claim 1, Seol discloses a  method for displaying a user interface on a smart phone, comprising: displaying a first user interface for a first application program in a main display region; [Figs 3-4 shows that a first application (first application program) is displayed in first region 201 (main display region) [See ¶-173]]
displaying a program icon of a second application in an auxiliary display region when a first sliding signal on the auxiliary display region is received; [Figs 3-4 shows that a plurality of application icons (second application program) are displayed in a second region 202 (auxiliary display region) [See ¶-173]]
when a first operation signal on the program icon of the second application is received, displaying a floating window on the first user interface, wherein the floating window is used to display a second user interface for the second application program, … [When a user selects an icon from the plurality shown, an execution screen (second user interface…) of the selected second application is shown in over an area of the first application (first user interface) in step S320 [See ¶-174, 178, 201-202]. The execution screen is displayed in a floating window over the first application as shown in Fig 4 [See ¶-202]] 
and canceling displaying of the program icon of the second application program in the auxiliary display region when a second sliding signal on the first auxiliary display region is received [As shown in Fig 19 (left), additional icons (program icon of the second application) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons [See ¶-335]. A skilled artisan would understand that the selected icon (second application program) may be from the icons 1910 shown in Fig 19].
However, Seol does not teach "wherein a move button is further displayed in the floating window, and when a second operation signal on the move button is received, a display position of the floating window in the main display region is changed according to the second operation signal;".
On the other hand, Song does teach "wherein a move button is further displayed in the floating window, and when a second operation signal on the move button is received, a display position of the floating window in the main display region is changed according to the second operation signal;".
Song discloses an interface wherein a floating window is shifted in position (changing a display position) using an input at a UI element 511 (move button), as shown in Fig 25 [See ¶-184, 194].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s floating window to incorporate the teachings of Song's position element 511.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of improving the efficiency of the user by allowing the user to un-block desired areas below from view.
As to claim 10, Seol, and Song discloses the method according to claim 1, wherein during displaying of the floating window on the first user interface, running of the first application is kept [Seol, Displays a first application at the same time that a floating window is displayed, as shown in Fig 4 [See ¶-173-174]]. 
As to claim 12, Seol discloses a smart phone, comprising: a screen comprising a main display region and an auxiliary display region; a processor; a memory for storing instructions executable by the processor; wherein the processor is configured to: [Memory 170 stores applications and instructions to be performed by a controller 180 [See ¶-72]. A display unit is included (screen) which includes a first region and second region [See ¶-70, 165]]
control the screen to display a first user interface for a first application program in a main display region; [Figs 3-4 shows that a first application (first application program) is displayed in first region 201 (main display region) [See ¶-173]]
control the screen to display a program icon of a second application in an auxiliary display region when a first sliding signal on the auxiliary display region is received; [Figs 3-4 shows that a plurality of application icons (second application program) are displayed in a second region 202 (auxiliary display region) [See ¶-173]]
when a first operation signal on the program icon of the second application is received, 35LD2114353CN08-US-CA control the screen to display a floating window on the first user interface, wherein the floating window is used to display a second user interface for the second application program, … [When a user selects an icon from the plurality shown, an execution screen (second user interface…) of the selected second application is shown in over an area of the first application (first user interface) in step S320 [See ¶-174, 178, 201-202]. The execution screen is displayed in a floating window over the first application as shown in Fig 4 [See ¶-202]] 
and control the screen to cancel displaying of the program icon of the second application program in the auxiliary display region when a second sliding signal on the first auxiliary display region is received [As shown in Fig 19 (left), additional icons (program icon of the second application) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons [See ¶-335]. A skilled artisan would understand that the selected icon (second application program) may be from the icons 1910 shown in Fig 19].
However, Seol does not teach "wherein a move button is further displayed in the floating window, and when a second operation signal on the move button is received, a display position of the floating window in the main display region is changed according to the second operation signal;".
On the other hand, Song does teach "wherein a move button is further displayed in the floating window, and when a second operation signal on the move button is received, a display position of the floating window in the main display region is changed according to the second operation signal;".
Song discloses an interface wherein a floating window is shifted in position (changing a display position) using an input at a UI element 511 (move button), as shown in Fig 25 [See ¶-184, 194].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s floating window to incorporate the teachings of Song's position element 511.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of improving the efficiency of the user by allowing the user to un-block desired areas below from view.
Claims 2-4, 6-7, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US 20180052571 A1 thereafter "Seol"), in view of Song et al (US 20140237420 A1), in view of Lee et al (US 20150339008 A1 thereafter "Lee").
As to claim 2, Seol, and Song discloses the method according to claim 1, wherein displaying the program icon of a second application in the auxiliary display region when the first sliding signal on the auxiliary display region is received comprises: displaying the program icon of a second application and a program icon of a third application in an auxiliary display region when the first sliding signal on the auxiliary display region is received; … [Seol, As shown in Fig 19 (left), icons (program icon of the second application) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons [See ¶-335]. A skilled artisan would understand that the selected icon (second application program) may be from the icons 1910 shown in Fig 19 after swiping from 1920 or 1930. The icons displayed include a camera (second application program), photo album, internet, or memo application (respectively third application program) [See ¶-200]].
However, Seol and Song do not explicitly teach "the third application is an application provided by an operating system of the smart phone."
Seol teaches the mobile device is a smart phones [See ¶-62]. It would have been obvious to include an operating system that executes applications and are thus "provided by an operating system".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol's smart phone to incorporate an operating system.
Motivation to do so would be to remove the need for an application to include low level functionality.
However, Seol and Song do not teach "wherein the auxiliary region comprises a first auxiliary display region and a second auxiliary display region, the program of the second application is displayed in the first auxiliary region, the program icon of the third application is displayed in the second auxiliary display region".
On the other hand, Lee does teach "wherein the auxiliary region comprises a first auxiliary display region and a second auxiliary display region, the program of the second application is displayed in the first auxiliary region, the program icon of the third application is displayed in the second auxiliary display region".
Lee shows a second display region 20 that includes a plurality of application icons [See ¶-122]. A skilled artisan would understand that Fig 8 shows that the region 20 includes a divider between a top (first auxiliary display region) and bottom portion (second auxiliary display region). The top portion, shown in Fig 8, includes a set of icons (second application) while the bottom portion also includes icons (third application).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, and Song's position element 511 to incorporate the teachings of Lee's region divider. 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lee's region divider would have predictably resulted in a better organization of the icons.
As to claim 3, Seol, Song, and Lee discloses the method according to claim 2, wherein canceling displaying of the program icon of the second application program in the auxiliary display region comprises: canceling displaying of the program icon of the second application program and the program icon of the third application in the auxiliary display region when the second sliding signal on the first auxiliary display region is received [Seol, As shown in Fig 19 (left), additional icons (program icon of the second application) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons (second application program and third application) [See ¶-335]. The swipe causes the icons on 1910 to be removed (canceling displaying) [See ¶-334-335]].
As to claim 4, Seol, Song, and Lee discloses the method according to claim 3, wherein the third application is a shortcut function item provided by the operating system [Seol, Function icons are displayed for an application [See ¶-203, 258]. It would have been obvious to include an operating system that executes applications and its function, and are thus "provided by an operating system"].
As to claim 6, Seol, Song, and Lee discloses the method according to claim 3, wherein canceling displaying of the program icons of the second application program and the third application in the auxiliary display region, comprises: switching, by the smart phone, from displaying the program icon of the second application program in the first auxiliary display region to displaying an initial display content, or displaying no content [Seol, As shown in Fig 19 (left), additional icons (displaying no content) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons (second application program and third application) [See ¶-335]. The swipe may cause the icons on 1930 to be displayed, which a skilled artisan would understand are not content [See ¶-335] Additionally, from 1910, a swipe to the left causes a playback list (initial display content) to be displayed [See ¶-334]].
As to claim 7, Seol, Song, and Lee discloses the method according to claim 6, wherein displaying the initial display content comprises: displaying status bar information, or displaying content matching the first application program in the first auxiliary region [Seol, As shown in Fig 19 (left), additional icons (displaying no content) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons (second application program and third application) [See ¶-335]. From 1910, a swipe to the left causes a playback list (initial display content) to be displayed, which includes music currently being played back (status bar information) [See ¶-334]].
As to claim 13, Seol, and Song discloses the smart phone according to claim 12, wherein the processor is further configured to: control the screen to display the program icon of a second application and a program icon of a third application in an auxiliary display region when the first sliding signal on the auxiliary display region is received; … [Seol, As shown in Fig 19 (left), icons (program icon of the second application) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons [See ¶-335]. A skilled artisan would understand that the selected icon (second application program) may be from the icons 1910 shown in Fig 19 after swiping from 1920 or 1930. The icons displayed include a camera (second application program), photo album, internet, or memo application (respectively third application program) [See ¶-200]].
However, Seol and Song do not explicitly teach "the third application is an application provided by an operating system of the smart phone."
Seol teaches the mobile device is a smart phones [See ¶-62]. It would have been obvious to include an operating system that executes applications and are thus "provided by an operating system".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol's smart phone to incorporate an operating system.
Motivation to do so would be to remove the need for an application to include low level functionality.
However, Seol and Song do not teach "wherein the auxiliary region comprises a first auxiliary display region and a second auxiliary display region, the program of the second application is displayed in the first auxiliary region, the program icon of the third application is displayed in the second auxiliary display region".
On the other hand, Lee does teach "wherein the auxiliary region comprises a first auxiliary display region and a second auxiliary display region, the program of the second application is displayed in the first auxiliary region, the program icon of the third application is displayed in the second auxiliary display region".
Lee shows a second display region 20 that includes a plurality of application icons [See ¶-122]. A skilled artisan would understand that Fig 8 shows that the region 20 includes a divider between a top (first auxiliary display region) and bottom portion (second auxiliary display region). The top portion, shown in Fig 8, includes a set of icons (second application) while the bottom portion also includes icons (third application).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, and Song's position element 511 to incorporate the teachings of Lee's region divider. 
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lee's region divider would have predictably resulted in a better organization of the icons.
As to claim 14, Seol, Song, and Lee discloses the smart phone according to claim 13, wherein the processor is configured to: control the screen to cancel displaying of the program icon of the second application program and the program icon of the third application in the auxiliary display region when the second sliding signal on the first auxiliary display region is received [Seol, As shown in Fig 19 (left), additional icons (program icon of the second application) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons (second application program and third application) [See ¶-335]. The swipe causes the icons on 1910 to be removed (canceling displaying) [See ¶-334-335]].
As to claim 15, Seol, Song, and Lee discloses the smart phone according to claim 14, wherein the third application is a shortcut function item provided by the operating system [Seol, Function icons are displayed for an application [See ¶-203, 258]. It would have been obvious to include an operating system that executes applications and its function, and are thus "provided by an operating system"].
As to claim 17, Seol, Song, and Lee discloses the smart phone according to claim 14, wherein the processor is configured to: switch from displaying the program icon of the second application program in the first auxiliary display region to displaying an initial display content, or control the screen to display no content [Seol, As shown in Fig 19 (left), additional icons (displaying no content) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons (second application program and third application) [See ¶-335]. The swipe may cause the icons on 1930 to be displayed, which a skilled artisan would understand are not content [See ¶-335] Additionally, from 1910, a swipe to the left causes a playback list (initial display content) to be displayed [See ¶-334]].
As to claim 18, Seol, Song, and Lee discloses the smart phone according to claim 17, wherein the processor is configured to: control the screen displaying status bar information, or display content matching the first application program in the first display region [Seol, As shown in Fig 19 (left), additional icons (displaying no content) may be accessed by swiping on the extended region 202 (auxiliary display region) which shows the app icons (second application program and third application) [See ¶-335]. From 1910, a swipe to the left causes a playback list (initial display content) to be displayed, which includes music currently being played back (status bar information) [See ¶-334]].
Claims 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US 20180052571 A1 thereafter "Seol"), in view of Song et al (US 20140237420 A1), in view of Van Hecke et al (US 20190104216 A1 thereafter "Van Hecke").
As to claim 5, Seol, and Song discloses the method according to claim 1, wherein the auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which are connected in sequence; [Seol, Fig 4 shows that the extended region 202 includes a top long side (first long side), a bottom long side (second long side), and a right and left short side (first and second short side respectively) which are connected]
… and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region; … [Seol, Fig 4 shows that the top long side (first long side) is further (distance… is greater) from the first region 201 (main display region) than the bottom long side (second long side) is from the first region 201]. 
However, Seol, and Song do not teach "wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and … wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
On the other hand, Van Hecke does teach "wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and … wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
Van Hecke discloses an interface as shown in Fig 4, wherein a swipe (sliding) down on an app dock ("from the first long side to the second long side") causes the display of a drawer with a plurality of app icons [See ¶-65-66, 69]. Fig 4 shows that the dock includes a top long side (first long side), and a bottom long side (second long side). A skilled artisan would understand that a slide down on the dock would include a slide from the top long side to the bottom long side. When the user performs a slide upward on the dock ("sliding from the second long side to the first long side"), the dock is closed [See ¶-66].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, and Song's position element 511 to incorporate the teachings of Van Hecke's drawer reveal input.
Motivation to do so would be to give users a predictable way to access applications, as taught by Van Hecke [See ¶-69].
As to claim 16, Seol, and Song discloses the smart phone according to claim 12, wherein the auxiliary display region comprises a first long side, a first short side, a second long side and a second short side which 36LD2114353CN08-US-CA are connected in sequence; [Seol, Fig 4 shows that the extended region 202 includes a top long side (first long side), a bottom long side (second long side), and a right and left short side (first and second short side respectively) which are connected]
… and a distance between the first long side and the main display region is greater than a distance between the second long side and the main display region; … [Seol, Fig 4 shows that the top long side (first long side) is further (distance… is greater) from the first region 201 (main display region) than the bottom long side (second long side) is from the first region 201]. 
However, Seol, and Song do not teach "wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and … wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
On the other hand, Van Hecke does teach "wherein the first sliding signal is a signal indicating sliding from the first long side to the second long side, and … wherein the second sliding signal is a signal indicating sliding from the second long side to the first long side."
Van Hecke discloses an interface as shown in Fig 4, wherein a swipe (sliding) down on an app dock ("from the first long side to the second long side") causes the display of a drawer with a plurality of app icons [See ¶-65-66, 69]. Fig 4 shows that the dock includes a top long side (first long side), and a bottom long side (second long side). A skilled artisan would understand that a slide down on the dock would include a slide from the top long side to the bottom long side. When the user performs a slide upward on the dock ("sliding from the second long side to the first long side"), the dock is closed [See ¶-66].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, and Song's position element 511 to incorporate the teachings of Van Hecke's drawer reveal input.
Motivation to do so would be to give users a predictable way to access applications, as taught by Van Hecke [See ¶-69].
Claims 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US 20180052571 A1 thereafter "Seol"), in view of Song et al (US 20140237420 A1), in view of Gray et al (US 20170031553 A1 thereafter "Gray").
As to claim 8, Seol, and Song do not disclose "when the second application receives a message of a predetermined type, displaying a message pop-up window for the message in the main display region; and after a fifth operation signal on the message pop-up window is received, displaying a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program."
On the other hand, Seol, and Song does teach "when the second application receives a message of a predetermined type, displaying a message pop-up window for the message in the main display region; and after a fifth operation signal on the message pop-up window is received, displaying a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program."
Gray discloses an interface wherein an alert 208 (message pop-up window) is displayed above app A when a message for app B is received, shown in Fig 2A-B [See ¶-25-26]. When the user selects the alert 208, an overlay interface 210 (floating window) is displayed over app A (first user interface) [See ¶-28, 49]. The interface 210 displays an interface for app B that includes message 212 and a text input field 214 [See ¶-32, 49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, and Song's position element 511 to incorporate the teachings of Gray's message alert.
Motivation to do so would be to allow the user to determine whether they would like to deal with the message, as taught by Gray [See ¶-27]. Additional motivation would be to allow the user to deal with the message without terminating or switching out of app A, as taught by Gray [See ¶-28].
As to claim 19, Seol, and Song do not disclose "when the second application receives a message of a predetermined type, control the screen to display a message pop-up window for the message in the main display region; and after a fifth operation signal on the message pop-up window is received, control the screen to display a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program."
On the other hand, Seol, and Song does teach "when the second application receives a message of a predetermined type, control the screen to display a message pop-up window for the message in the main display region; and after a fifth operation signal on the message pop-up window is received, control the screen to display a floating window on the first user interface, wherein the floating window is used to display a message interface for the second application program."
Gray discloses an interface wherein an alert 208 (message pop-up window) is displayed above app A when a message for app B is received, shown in Fig 2A-B [See ¶-25-26]. When the user selects the alert 208, an overlay interface 210 (floating window) is displayed over app A (first user interface) [See ¶-28, 49]. The interface 210 displays an interface for app B that includes message 212 and a text input field 214 [See ¶-32, 49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, and Song's position element 511 to incorporate the teachings of Gray's message alert.
Motivation to do so would be to allow the user to determine whether they would like to deal with the message, as taught by Gray [See ¶-27]. Additional motivation would be to allow the user to deal with the message without terminating or switching out of app A, as taught by Gray [See ¶-28].
Claims 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US 20180052571 A1 thereafter "Seol"), in view of Song et al (US 20140237420 A1), in view of Gray et al (US 20170031553 A1 thereafter "Gray"), in view of Seol et al (US 20190235748 A1 thereafter "Seol '748").
As to claim 9, Seol, Song, and Gray do not disclose "when a fourth sliding signal on the message pop-up window is received, canceling displaying of the message pop-up window."
On the other hand, Seol '748 does teach "when a fourth sliding signal on the message pop-up window is received, canceling displaying of the message pop-up window."
Seol '748 discloses an interface shown in Fig 22 wherein a swipe on a notification message 2120 (pop-up window) causes the notification to be removed from display (cancel displaying) [See ¶-294].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, Song's position element 511, and Gray's message alert to incorporate the teachings of Seol '748's notification message removal.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Seol '748's notification message removal would have predictably resulted in allowing a user to dismiss an undesired notification and thus preserve screen real estate.
As to claim 20, Seol, Song, and Gray do not disclose "when a fourth sliding signal on the message pop-up window is received, cancel displaying of the message pop-up window."
On the other hand, Seol '748 does teach "when a fourth sliding signal on the message pop-up window is received, cancel displaying of the message pop-up window."
Seol '748 discloses an interface shown in Fig 22 wherein a swipe on a notification message 2120 (pop-up window) causes the notification to be removed from display (cancel displaying) [See ¶-294].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, Song's position element 511, and Gray's message alert to incorporate the teachings of Seol '748's notification message removal.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Seol '748's notification message removal would have predictably resulted in allowing a user to dismiss an undesired notification and thus preserve screen real estate.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seol et al (US 20180052571 A1 thereafter "Seol"), in view of Song et al (US 20140237420 A1), in view of Selim (US 20130002568 A1).
As to claim 11, Seol, and Song disclose the method according to claim 1, wherein displaying the floating window on the first user interface comprises: displaying the floating window by superimposing the floating window on a partial area of the first user interface; … [Seol, When a user selects an icon from the plurality shown, an execution screen (second user interface…) of the selected second application is shown in over an area of the first application (first user interface) in step S320 [See ¶-174, 178, 201-202]. The execution screen is displayed in a floating window over the first application as shown in Fig 4 [See ¶-202]].
However, Seol, and Song do not teach "wherein a hide button is further displayed in the floating window, and the method further comprises: when an operation signal on the hide button is received, cancelling displaying of the floating window. 
On the other hand, Selim does teach "wherein a hide button is further displayed in the floating window, and the method further comprises: when an operation signal on the hide button is received, cancelling displaying of the floating window. 
Selim discloses an interface that shows a window with a minimize button 505 (hide button) [See ¶-28]. When the minimize button is selected (second operation signal), the application is hidden (cancelling displaying) while being minimized to a bar 530 [See ¶-29].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Seol’s icon bar, and Song's position element 511 to incorporate the teachings of Selim's minimize button.
Motivation to do so would be to allow the user to quickly minimize applications and access a background application, as taught by Selim [See ¶-29].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173